internal_revenue_service number release date index number ------------------------ ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-104438-15 date august legend date husband wife trust state state investment_trust child child child -------------------------- ---------------------------------------------------------------------------- ----------------------------------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- -------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------ ------------------ ------------ ---------------------------------------------------------------------------- ------------------------------------------------------ ---------------------------------------------------------------------------- --------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------------ ---------------------------------------------------------------------------- plr-104438-15 ---------------------------------------------------- ---------------------------------------------------------------------------- --------------------------------------------------------- ------------------------------------ ---------------------------------------------------------------------------- --------------------------------------------------------------- -------------------- ---------------------- -------------------------------------- child trustee power_of_appointment committee individual individual state statute dear ------------- this responds to a letter dated date and subsequent correspondence requesting rulings under the internal_revenue_code facts the information and representations submitted are as follows on date husband and wife grantors created trust an irrevocable_trust trust is sited in state and pursuant to the trust agreement is governed by the laws of state a corporate trustee trustee is the sole trustee of trust grantors reside in state a community_property_state grantors will transfer property to trust the trust agreement defines beneficiaries as the class consisting of the grantors’ issue and investment_trust the grantors’ issue is defined as the grantors’ children and the issue of the grantors’ children the grantors’ children are defined as child child child and child investment_trust is an irrevocable_trust created by husband and individual as grantors and governed under the laws of state the beneficiaries of investment_trust are the issue of husband and individual part i article second a of trust provides that until the death of the first to die of grantors the predeceased spouse at any time or times the trustee shall distribute to the beneficiaries the spouses of the grantors’ issue and or to either or both of the grantors such amounts of the net_income or principal including the whole thereof as the power_of_appointment committee committee appoints the current members of the committee are child child child child and investment_trust by its plr-104438-15 trustee individual from and after the death of the predeceased spouse and until the death of the surviving_spouse at any time or times the trustee shall distribute to the beneficiaries the spouses of the grantors’ issue and to the surviving_spouse such amounts of the net_income or principal including the whole thereof as the committee appoints while the committee is in existence the trustee shall make no distributions except as the committee appoints if and only if the committee ceases to exist then until the distribution date the disinterested trustee may pursuant to a written instrument at any time or times distribute to the beneficiaries such amounts of the net_income or principal including the whole thereof as the disinterested trustee determines in its sole and unfettered discretion the distribution date is the date of the survivor’s death if and only if the committee ceases to exist then until the death of the predeceased spouse at any time or times the disinterested trustee may distribute to either or both of the grantors such amounts of the net_income or principal including the whole thereof as the disinterested trustee determines in its sole and unfettered discretion if and only if the committee ceases to exist then from and after the death of the predeceased spouse and until the death of the surviving_spouse at any time or times the disinterested trustee may distribute to the surviving_spouse such amounts of the net_income or principal including the whole thereof as the disinterested trustee determines in its sole and unfettered discretion part i article second b provides that each of the grantors have the power in a non- fiduciary capacity at any time and from time to time to appoint to any one or more of the grantors’ issue such amounts of the principal including the whole thereof as such grantor deems advisable to provide for the health maintenance support and education of the grantors’ issue grantor’s sole power under part ii article eleventh any appointment direction determination or action by the committee must be made given or taken in a writing either executed by either of the grantors or the survivor of them and by a majority of the other members of the committee grantor’s consent power or executed by all then serving members of the committee other than the grantors unanimous member power the members of the committee serve and act in a non-fiduciary capacity at any time the committee consists of two or more members other than grantors then all the members of the committee including the grantors may by unanimous vote add one or more members to the committee provided that such members are beneficiaries if at any time the committee is reduced to one member other than the grantors the committee shall immediately cease to exist in all events the committee shall cease to exist upon the surviving spouse’s death any net_income not distributed by trustee will be accumulated and added to principal part i article second e provides that upon the death of the predeceased spouse the predeceased spouse’s entire_interest in the property in trust shall be distributed to plr-104438-15 such person or persons or entity or entities other than the predeceased spouse the predeceased spouse’s estate the creditors of the predeceased spouse or the creditors of the estate of the predeceased spouse as the predeceased spouse may appoint by will predeceased grantor’s testamentary power part i article second f provides that upon the death of the predeceased spouse the balance of the predeceased spouse’s remaining interest in the property in trust which the predeceased spouse has not effectively appointed by will predeceased spouse balance shall be distributed as follows ten percent to investment_trust and the balance in further trust to grantors’ then living issue per stirpes the portion of the property remaining after the distribution of the predeceased spouse balance shall continue to be held and administered pursuant to the provisions of trust part i article second h provides that upon the death of the surviving_spouse the then remaining balance of trust shall be distributed to such person or persons or entity or entities other than the surviving_spouse the surviving spouse’s estate the creditors of the surviving_spouse or the creditors of the estate of the surviving_spouse as the surviving_spouse may appoint by will surviving grantor’s testamentary power upon the death of the surviving_spouse the balance of the surviving spouse’s remaining interest in the property in trust which the surviving_spouse has not effectively appointed by will shall be distributed as follows ten percent to investment_trust and the balance in further trust to grantors’ then living issue per stirpes part ii article seventh a provides that the grantors are married to one another the transferred property described in schedule a of trust is community_property and the grantors may hereafter either singly or jointly transfer to the trustee other_property which either is community_property or is being transmuted into community_property each of the grantors affirmatively and expressly intends that any and all property transferred to the trustee prior to the death of the predeceased spouse is and shall retain its character as community_property part ii article seventh c provides that any distribution pursuant to the terms of trust to either of them prior to the death of the predeceased spouse is and shall be a distribution of community_property part ii article seventh d provides that all distributions of the net_income or principal prior to the death of the predeceased spouse whether made by the committee the disinterested trustee or a grantor’s exercise of the powers retained by such grantor to a beneficiary is and shall be a distribution out of community_property part ii article seventh e provides that with respect to the power_of_appointment retained by the grantors prior to the death of the predeceased spouse any such appointment by a grantor of the principal shall be funded equally from each grantor’s share of community_property held in trust each grantor consents to all such distributions by the other grantor part ii article seventh f provides that each of the plr-104438-15 grantors affirmatively agrees and confirms that upon any distribution other than to one of the grantors such property shall be funded equally from each grantor’s share of community_property held in trust and such property shall automatically and irrevocably be transmuted and shall cease to be community_property furthermore each of the grantors assigns transfers waives and releases irrevocably any community_property interest to which he or she may hereafter become entitled to with respect to such distribution and consents to all such distributions by the committee pursuant to part ii article eleventh part ii article fifth a provides that it is the grantors’ intention that no transfer by either of the grantors to any trust created hereunder shall be a completed_gift and it is also the grantors’ intention that during any period of time in which the committee is in existence but only during any such period neither of the grantors shall be treated as the owner of any portion of any trust created hereunder under sec_671 through of the internal_revenue_code code state statute provides that all property real or personal wherever situated acquired by a married_person during the marriage while domiciled in state is community_property you requested the following rulings as long as the power_of_appointment committee is serving no portion of the items of income deductions and credits against tax of trust shall be included in computing under sec_671 the taxable_income deductions and credits of husband wife or any members of the committee the contribution of property to trust by husband and wife will not be a completed_gift subject_to federal gift_tax any distribution_of_property by the committee from trust to husband or wife will not be a completed_gift subject_to federal gift_tax by any member of the committee any distribution_of_property by the committee other than husband and wife from trust to any beneficiary of trust other than husband or wife will not be a completed_gift subject_to federal gift_tax by any member of the committee no member of the committee other than husband and wife upon his or her death will include in his or her estate any property held in trust because such member is deemed to have a general_power_of_appointment within the meaning of sec_2041 over property held in trust and plr-104438-15 the basis of all community_property in trust on the date of death of the predeceased spouse will receive an adjustment in basis to the fair_market_value of such property at the date of death of the predeceased spouse assuming that the committee is in existence at the time of the death of the predeceased spouse such that trust is not a grantor_trust as to either grantor ruling law and analysis sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to the powers described in sec_674 regardless of whom held sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in plr-104438-15 the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to distribute corpus to or for a beneficiary provided that the power is limited by a reasonably_definite_standard under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse held or accumulated for future distribution to the grantor or the grantor's spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor's spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts and representations submitted we conclude an examination of trust reveals none of the circumstances that would cause husband or wife to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 or sec_677 as long as the committee remains in existence because none of the members of committee has a power exercisable by himself to vest trust income or corpus in himself none shall be treated as the owner of trust under sec_678 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of husband or wife under sec_675 thus the circumstances attendant on the operation of trust will determine whether husband or wife will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which plr-104438-15 must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2 and sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in the donor no power to change its disposition whether for the donor’s own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 also provides an example where the donor transfers property to another in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor’s descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_25_2511-2 provides that a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply plr-104438-15 sec_25_2511-2 provides that if a donor transfers property to himself as trustee or to himself and some other person not possessing a substantial adverse_interest as trustees and retains no beneficial_interest in the trust property and no power over it except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard to change the beneficiaries of the transferred property the donor has made a completed_gift and the entire value of the transferred property is subject_to the gift_tax sec_25_2511-2 does not define substantial adverse_interest sec_25 b provides in part that a taker in default of appointment under a power has an interest that is adverse to an exercise of the power sec_25_2514-3 also provides that a coholder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer’s gift was complete in when he relinquished his right to change the beneficiaries of the trust a grantor’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the power may be defeated by the actions of third parties 37_tc_897 see also 51_tc_352 in this case husband and wife each retained the grantor’s consent power over the income and principal of trust under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom pursuant to article second paragraph f upon the predeceased spouse’s death the predeceased spouse’s remaining interest in trust ie one-half that the predeceased spouse did not effectively appoint pursuant to his or her limited testamentary_power_of_appointment predeceased spouse balance shall be distributed out of and shall no longer be subject_to the terms of trust consequently upon the death of the predeceased spouse the committee will no longer possess any powers over the property transferred to trust by the predeceased spouse under sec_25 b a coholder of a power is only considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate accordingly upon the predeceased spouse’s death the committee members would not be takers in plr-104438-15 default and do not have interests adverse to the predeceased spouse under sec_25 b and for purposes of sec_25_2511-2 they are merely coholders of the power at the time of the predeceased spouse’s death therefore the predeceased spouse is considered as himself or herself possessing the power to distribute income and principal to any beneficiary because he or she retained the grantor’s consent power the retention of the power with respect to the predeceased spouse causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes likewise after the predeceased spouse’s death the surviving_spouse continues to retain the grantor’s consent power over the balance of the trust the committee members are not takers in default for purposes of sec_25_2514-3 they are merely coholders of the power the committee ceases to exist upon the death of the surviving_spouse accordingly upon the surviving spouse’s death the committee members do not have interests adverse to the predeceased spouse under sec_25_2514-3 and for purposes of sec_25_2511-2 therefore the predeceased spouse is considered as himself or herself possessing the power to distribute income and principal to any beneficiary because he or she retained the grantor’s consent power the retention of the power with respect to the surviving_spouse causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes husband and wife also each retained the grantor’s sole power over the principal of trust under sec_25_2511-2 a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries in this case the grantor’s sole power gives each of husband and wife the power to change the interests of the beneficiaries accordingly the retention of the grantor’s sole power causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes further each of husband and wife retained the predeceased grantor’s testamentary power or surviving grantor’s testamentary power depending on the order of their deaths to appoint the property in trust to any person or persons or entity or entities other than each respective grantor’s estate grantor’s creditors or the creditors of grantor’s estate under sec_25_2511-2 the retention of a testamentary power to appoint the remainder of a_trust is considered a retention of dominion and control_over the remainder accordingly the retention of this power causes the transfer of property to trust to be incomplete with respect to the remainder in trust for federal gift_tax purposes finally the committee possesses the unanimous member power over income and principal this power is not a condition_precedent to husband’s or wife’s powers husband’s and wife’s powers over the income and principal are presently exercisable and not subject_to a condition_precedent husband and wife retain dominion and control_over the income and principal of trust until the committee members exercise their unanimous member power accordingly this power does not cause the transfer of plr-104438-15 property to be complete for federal gift_tax purposes see 37_tc_897 51_tc_352 accordingly based on the facts submitted and the representations made we conclude that the contribution of property to trust by husband and wife is not a completed_gift subject_to federal gift_tax part ii article seventh c provides that any distribution pursuant to the terms of trust to either of husband or wife prior to the death of the predeceased spouse is and shall be a distribution of community_property accordingly any distribution from trust to either grantor is merely a return of each grantor’s property therefore we conclude that any distribution_of_property by the committee from trust to husband or wife will not be a completed_gift subject_to federal gift_tax by any member of the committee further upon the predeceased spouse’s death the fair_market_value of the predeceased spouse’s interest in trust is includible in the predeceased spouse’s gross_estate for federal estate_tax purposes moreover upon the surviving spouse’s death the fair_market_value of the balance in trust is includible in the surviving spouse’s gross_estate for federal estate_tax purposes ruling sec_4 and sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor the possessor’s estate the possessor’s creditors or the creditors of the individual’s estate sec_25_2514-1 provides in part that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of the estate sec_2514 provides that in the case of a power_of_appointment created after date if the power is exercisable by the possessor only in conjunction with the creator of the power such power is not deemed a general_power_of_appointment sec_2514 provides that in the case of a power_of_appointment created after date if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor such power shall not be deemed a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest plr-104438-15 shall be deemed adverse to such exercise of the possessor’s power sec_25_2514-3 provides in part that a co-holder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditor or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y’s death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power by a disposition which is of such nature that if it were a transfer or property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive under sec_2041 the term general_power_of_appointment is defined in relevant part to mean a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides however that in the case of a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the decedent - such power shall not be deemed a general_power_of_appointment for purposes of sec_2041 a person who after the death of the decedent may be possessed of a power_of_appointment with respect to the property subject_to the decedent’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent’s power sec_20_2041-3 of the estate_tax regulations provides in part that a co-holder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the decedent’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for plr-104438-15 example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y’s death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y the powers held by the committee members under the grantor’s consent power are powers that are exercisable only in conjunction with the creators husband or wife accordingly under sec_2514 and sec_2041 the committee members do not possess general powers of appointment by virtue of possessing this power further the powers held by the committee members under the unanimous member powers are not general powers of appointment for purposes of sec_2514 and sec_2041 as in the examples in sec_25_2514-3 and sec_20_2041-3 the committee members have substantial adverse interests in the property subject_to this power accordingly any distribution made from trust to a beneficiary other than grantors pursuant to the exercise of these powers the grantor’s consent power and the unanimous member powers are not gifts by the committee members instead such distributions are gifts by the grantors based upon the facts submitted and representations made we conclude that any distribution_of_property by the committee from trust to any beneficiary of trust other than the grantors will not be a completed_gift subject_to federal gift_tax by any member of the committee further we conclude that any distribution_of_property from trust to a beneficiary other than grantors will be a completed_gift by the grantors part ii article seventh d provides that all distributions of the net_income or principal prior to the death of the predeceased spouse whether made by the committee the disinterested trustee or a grantor’s exercise of the powers retained by such grantor to a beneficiary is and shall be a distribution out of community_property accordingly distributions to beneficiaries other than grantors will be gifts made one-half by each grantor finally we conclude that the powers held by the committee members are not general powers of appointment for purposes of sec_2041 and accordingly the possession of these powers by the committee members will not cause trust property to be includible in any committee member’s gross_estate under sec_2041 ruling sec_1014 provides in part that except as otherwise provided in this section the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent will if not sold exchanged or otherwise_disposed_of before the decedent’s death by such person be the fair_market_value of the property at the date of the decedent’s death sec_1014 provides that in the case of decedents dying after date property which represents the surviving spouse’s one-half share of community_property held by the decedent and the surviving_spouse under the community_property plr-104438-15 laws of any state is considered for purposes of sec_1014 to have been acquired from or to have passed_from_the_decedent if at least one-half of the whole of the community interest in such property was includible in determining the value of the decedent’s gross_estate sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the decedent’s gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period on the date of the decedent’s death grantors were married and reside in state a community_property_state part ii article seventh a provides that all transferred property to trust is community_property or is being transmuted into community_property moreover any and all property transferred to trust prior to the death of the predeceased spouse is and shall retain its character as community_property pursuant to part ii article seventh c any distribution to either of husband or wife prior to the death of the predeceased spouse is and shall be a distribution of community_property husband and wife each retained the grantor’s sole power and the predeceased spouse retains the predeceased grantor’s testamentary power as concluded above upon the death of each grantor his or her respective interest in trust as either the predeceased spouse or the survivor spouse will be includible in their respective gross estates for federal estate_tax purposes accordingly based upon the facts submitted and representations made we conclude that the basis of all community_property in trust on the date of death of the predeceased spouse will receive an adjustment in basis to the fair_market_value of such property at the date of death of the predeceased spouse assuming that the committee is in existence at the time of the death of the predeceased spouse such that trust is not a grantor_trust as to either grantor plr-104438-15 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on trust provisions permitting the trustee to distribute income or principal to trustees of qualified trusts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer's authorized representative sincerely faith p colson faith p colson senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
